                Case 1:20-cr-00354-LJL Document 2 Filed 07/14/20 Page 1 of 3
\

     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------x
     UNITED STATES OF AMERICA

                    -v-                                         INFORMATION

     ANTHONY GUZZONE,                                           20 Cr.

                           Defendant.
                                                                  20CRIM 354-
     ------------------------------------x                                                              -   -.
                                              COUNT ONE
                                              (Tax Evasion)

                    The United States Attorney charges:

                                              Background

                    1.     At all times relevant to this Information, ANTHONY GUZZONE, the

     defendant, was the Director of Global Construction at "Corporation-1," a position that required

     GUZZONE to oversee and interact with the contractors and sub-contractors who performed

    · construction work for Corporation-1, largely in the borough of Manhattan, New: York.

                                    The Unlawful Payment Scheme

                    2.     Beginning in or about 2010, ANTHONY GUZZONE, the defendant,

     participated in a scheme by which sub-contractors performing work on construction projects being

     carried out for Corporation-1 made unlawful payments to GUZZONE and other officials at

     Corporation-1, as well as payments to officials at Contractor-1, a general contractor firm

     overseeing various construction projects for Corporation-1 in New York, New York. The sub-

     contractors made the payments to GUZZONE and others in order to secure construction and/or

     maintenance contracts for work being performed on projects for Corporation-I.

                                                    1
'\             Case 1:20-cr-00354-LJL Document 2 Filed 07/14/20 Page 2 of 3
 \


                    3.     Between in or about 2010 and continuing through in or about 2017,

     ANTHONY GUZZONE accepted more than $1,450,000 in unlawful payments from sub-

     contractors, which were paid to GUZZONE in various forms, including: cash delivered to

     GUZZONE in Manhattan; construction services performed at, and materials delivered to, his

     personal residence; and Super Bowl ticket packages.

                                        The Tax Evasion Scheme

                    4.     From in or about 2010 through in or about 2018, ANTHONY GUZZONE,

     the ·defendant, devised and executed a scheme to evade the income taxes due to the Internal

     Revenue Service ("IRS") on more than $1,450,000 in unlawful payments received from sub-

     contractors while serving as Director of Construction at Corporation-I.

                    5.     As part of the aforementioned tax evasion scheme, ANTHONY

     GUZZONE, the defendant (i) took delivery of cash totaling more than $1,300,000 from

     approximately five different sub-contractors; (ii) caused various sub-contractors to provide

     construction materials and services at GUZZONE' s personal residence worth more than $150,000;

     (iii) received ticket packages for the Super Bowl, including a package in 2016 costing

     approximately $7,950; and (iv) signed and caused to be filed with the IRS U.S. Individual Income

     Tax Returns, Forms 1040 ("Forms 1040"), for the tax years 2010-2017 that falsely and

     fraudulently omitted income in the form of unlawful payments made to him by sub-contractors

     during the 2010 through 2017 tax years.

                                          Statutory Allegations

                    6.     From in or about 2010 through on or about 2018, in the Southern District of

     New York and elsewhere, ANTHONY GUZZONE, the defendant, did willfully attempt to evade

     and defeat a substantial part of the income tax due and owing to the IRS by GUZZONE for the
                                                     2
\
              Case 1:20-cr-00354-LJL Document 2 Filed 07/14/20 Page 3 of 3

'
    calendar years 2010 through 2017 by various means, including among others: (a) accepting cash

    payments from sub-contractors; (b) accepting free construction services and materials from sub-

    contractors; (c) accepting free Super Bowl tickets from sub-contractors; and (d) preparing and

    causing to be prepared, signing and causing to be signed, and filing and causing to be filed with

    the IRS, Forms 1040 for himself and his spouse that falsely and fraudulently omitted substantial

    amounts of income in the form of cash and in-kind unlawful payments paid to him by sub-

    contractors performing work on construction projects for Corporation-I.

                              (Title 26, United States Code, Section 7201.)




                                                        ~   d-~
                                                        GEOFFs.         BERM~.A--
                                                        united States Attorney




                                                    3
